Citation Nr: 0425858	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  A personal hearing was held before the 
Decision Review Officer in September 2003.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by means of a May 1997 Board decision.

2.  The veteran has brought forth evidence which must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.

3.  Competent evidence of a nexus between the current 
diagnosis of bilateral hearing loss and service, to include 
manifestations of sensorineural hearing loss to a compensable 
degree within one year following the veteran's discharge from 
service, is not of record.

4.  The preponderance of the evidence is against a finding of 
a nexus between the current diagnosis of bilateral hearing 
loss and service.

5.  Competent evidence of a nexus between current tinnitus 
and service is not of record.






CONCLUSIONS OF LAW

1.  The May 1997 Board decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the May 1997 Board decision, 
which denied service connection for bilateral hearing loss, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West. 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor can it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application to reopen a claim for service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from May 2001, explained the finality of the 
previous Board decision in regards to the veteran's 
application to reopen the claim for service connection for 
bilateral hearing loss, the appellant's responsibility to 
submit new and material evidence in support of reopening his 
claim, and the new evidence of record since the prior May 
1997 Board decision.  The letter also provided the appellant 
with an explanation of what evidence was of record regarding 
his claim for service connection for tinnitus.  The letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in December 2002.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The appellant elected a personal hearing with the RO Decision 
Review Officer, which was conducted in September 2003.  At 
that time, the veteran informed the DRO that he had received 
treatment for hearing loss after service but could not locate 
his medical records because the treating physicians were 
deceased.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  


II.  New and Material Evidence

The veteran asserts that he developed bilateral hearing loss 
during his service as an automotive serviceman in World War 
II.  The veteran states that he was stationed next to an air 
wing and was regularly exposed to noise from the aircraft.  
In addition, the veteran maintains that he was exposed to 
acoustic trauma after getting too close to a 50 mm machine 
gun during rifle practice.  He asserts that he was treated 
for an ear infection for five days after this incident and 
continued to suffer on-going ringing in his ears after the 
treatment for the infection had ended.

At the time of the May 1997 Board decision, which denied 
service connection for bilateral hearing loss, the evidence 
of record consisted of the veteran's application for 
benefits, service medical records, VA audio examinations 
conducted in July 1994 and December 1995, notices that the 
veteran's private primary care physicians were deceased, and 
statements from the veteran's representative.  

The veteran's entrance medical examination indicated that his 
hearing was normal,  15/15 bilateral hearing.  At the time of 
his separation from service, the medical examination showed 
that he had 40/40 bilateral hearing; 20/20 bilateral hearing 
with the coin click test; 15/15 bilateral hearing with the 
whispered voice exam; and 15/15 with the soft voice test.  
The service medical records note that the veteran was treated 
in July 1945 for otitis externa.  In his medical history, the 
veteran reported stabbing pain and moisture in both ears for 
a period of two months.  

The veteran's VA medical records indicate that in July 1994, 
he presented with hearing sensitivity, ear wax problems and 
mild periodic tinnitus.  His audio exam indicated that his 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
50
LEFT
15
20
35
45
60

In December 1995, VA conducted another audio exam that 
exhibited the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
95
110
NR
LEFT
10
10
35
45
60

The VA examiner noted that the veteran suffered total hearing 
loss in his right ear and mild to moderate sensorineural 
hearing loss in his left ear.  

In the May 1997 Board decision, the Board denied service 
connection for bilateral hearing loss, stating that the 
evidence did not show hearing loss in service, manifestations 
of sensorineural hearing loss within one year following the 
veteran's discharge from service, or a nexus between the 
current hearing loss and service.

Evidence received since the May 1997 Board decision consists 
of a private audio examination conducted in October 2002, as 
well as two VA audio exams, administered in October 2001 and 
November 2000.

The November 2000 VA audio exam revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
95
105
105
110
LEFT
20
20
50
60
65

The VA examiner noted that the veteran's sensorineural 
hearing loss was profound and that it was "possible" that 
the loss "results at least in part from military loud noise 
exposure."

In October 2001, VA conducted another audio exam, which 
resulted in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
25
45
50
70

The VA examiner diagnosed the veteran as having total hearing 
loss in his right ear; mild to severe sensorineural hearing 
loss in his left ear, and "no significant tinnitus [in 
either ear]."  At the time of the medical examination, the 
examiner had reviewed the veteran's claims file and then made 
the following diagnosis:

1)  Total hearing loss in the right ear 
is consistent with a vascular accident or 
viral infection within the cochlea.  The 
patient reports of onset of hearing loss 
suggest that his hearing loss is not 
service-connected on the right side.  2) 
Pure tone results in the left ear 
indicate a slight to severe sloping 
sensorineural hearing loss consistent 
with presbyacusis.  This again suggests 
that there is no  evidence of hearing 
loss from acoustic trauma. 

The private audio exam conducted in October 2002 indicated 
that the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
NR
NR
NR
NR
LEFT
25
20
45
(no 
reading)
65

The private audiologist noted that the veteran suffered 
severe and profound hearing loss in his right ear and that it 
was "as likely as not that the hearing loss was caused by 
noise or infection damage."  

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is denied by 
the Board, the claim may not be reopened and allowed and "a 
claim based upon the same factual basis may not be 
considered."  However, 38 U.S.C.A. § 5108 provides that "if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a Board decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by VA.  38 
U.S.C.A.§§ 5108, 7104(b) (West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is that evidence which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration.  It is neither cumulative nor redundant.  It 
is that evidence, which by itself or in combination with 
other evidence, is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  This regulation was amended in August 
2001.  However, since the veteran filed his application to 
reopen his claim for service connection for bilateral hearing 
loss prior to the amendment, this version of the regulation 
applies.



The Board has reviewed the evidence submitted since the May 
1997 Board decision and finds that the veteran has presented 
evidence since the May 1997 decision that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. §3.156(a) (2001).  
Therefore, the evidence is new and material.  The reasons 
follow.

At the time of the prior denial, there was evidence of a 
current hearing loss disability, but no reliable evidence of 
an in-service disease or injury or evidence of a nexus to 
service.  Since that determination, the veteran has presented 
competent evidence that it was possible that the hearing loss 
was in part due to military noise exposure.  Based upon the 
reasons for the prior denial, a lack of evidence of a nexus 
to service, this evidence, when accepted as true, is new and 
material and cures one of the evidentiary defects that 
existed at the time of the prior denial.  Therefore, the 
claim is reopened.  

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as sensorineural hearing loss (an 
organic disease of the nervous system), may be granted if it 
manifests to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral hearing loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss.  He states that his hearing loss 
developed after he was stationed next to an air wing and was 
exposed to constant noise from the aircraft and machine 
gunfire during rifle practice.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
bilateral hearing loss was not present until years after his 
discharge from service, and it is not etiologically or 
causally related to active duty service.

At the time of the May 1997 Board decision, the veteran had 
already established current right and left ear hearing loss 
disability, but had yet to prove that the disability was 
linked to his time in service.  See 38 C.F.R. §§ 3.303, 3.385 
(mandating that impaired hearing will be considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94%).  The first 
complaint of hearing loss came in 1994, nearly forty-nine 
years after his discharge from service.  Significantly, the 
record indicates that the veteran had submitted two prior 
claims for disability: one in November 1945 for service 
connection for ear fungus, which was subsequently denied; and 
another in 1976 for non-service connection disability pension 
benefits for asthma, which was granted.  Neither claim 
asserted a problem with the veteran's hearing.

In November 2000, the VA examiner noted it was "possible" 
that the "veteran's [hearing] results, at least in part, 
from military loud noise exposure."  This medical opinion is 
too speculative to warrant granting service connection for 
bilateral hearing loss.  A statement that a disability 
"possibly" results "from military loud noise exposure" is 
insufficient to establish a nexus to the veteran's service.  
See Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that 
a general and inconclusive statement about the possibility of 
a link was not sufficient).  See also Obert v. Brown, 5 Vet. 
App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service 
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  The Board finds that 
this evidence does not create a nexus between the veteran's 
current hearing loss disability and service.

Additionally, the opinion of the private examiner in October 
2002 which stated that it was "as likely as not that the 
hearing loss was caused by noise or infection damage" is not 
sufficient to create a nexus to service.  The statement 
merely attributes the veteran's current disability to "noise 
or infection damage."  It does not state when the noise or 
infection damage occurred.  Thus, the Board finds that this 
medical opinion does not establish a nexus between the 
current hearing loss disability and service.

However, the VA exam conducted in October 2001 is far more 
probative to resolving the issue of whether there is a nexus 
between the current bilateral hearing loss and service.  The 
examiner, in his nexus opinion, noted that the total hearing 
loss in the right ear was consistent "with a vascular 
accident or viral infection within the cochlea," and was not 
related to the veteran's service.  The report notes that the 
veteran indicated that "in 1995, he had a sudden onset [of] 
total hearing loss develop in his right ear."  Thus, the 
onset of the right ear hearing loss did not occur until 
almost fifty years after the veteran was discharged from 
service.  In addition, the examiner noted that the sloping, 
progressive hearing loss in the left ear, as opposed to the 
sudden onset of total hearing loss in the right ear, was 
consistent with "presbyacusis" or old age.  Furthermore, 
the examiner stated that this result "suggests that there is 
no evidence of hearing loss from acoustic trauma."  This 
exam, as opposed to the November 2000 VA audio exam and the 
October 2002 private audio exam, is considered more probative 
regarding a nexus to service, as the examiner indicated that 
he had reviewed the veteran's claims file and medical and 
service history prior to making this diagnosis.  In addition, 
since the nexus opinion does not relate the veteran's current 
hearing loss disability to his service but rather to the 
veteran's old age, this evidence is insufficient to create a 
nexus between the veteran's disability and his service.

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss cannot be granted 
because the preponderance of the evidence is against a 
finding of a nexus between the current bilateral hearing loss 
and service.  Additionally, there is no evidence of 
manifestation of sensorineural hearing loss to a compensable 
degree within one year following the veteran's discharge from 
service.  Again, there is a fifty-year gap in time between 
the veteran's discharge from service and the first objective 
evidence of bilateral hearing loss.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

The veteran asserts that he is entitled to service connection 
for tinnitus.  He states that his tinnitus developed after 
exposure to acoustic trauma during rifle practice.  However, 
after reviewing all of the evidence, the Board finds that the 
veteran's current tinnitus was not present until years after 
his discharge from service, and it is not etiologically or 
causally related to active duty service. 

The veteran's discharge papers state that he was an 
automotive serviceman.  The veteran's service medical records 
do not contain any reference to tinnitus.  The service 
records do indicate that in July 1945, the veteran suffered 
"stabbing pain and moisture in both ears for two months," 
which was diagnosed as otitis externa.  However, the records 
show that treatment was administered and the infection 
cleared.  The medical records are silent after this incident 
as to any problems with his ears or tinnitus.  In his 1945 
claim for disability compensation, the veteran asserted 
service connection for an ear fungus, but significantly, did 
not complain of tinnitus.  The veteran also did not indicate 
any problems with his ears or tinnitus in his October 1976 
application for disability pension.  The only illnesses he 
reported at that time were "asthma-1948; bursitis-1953; 
arthritis-1955."  The first complaint of tinnitus was 
received in July 1994 during his VA audio examination, where 
the veteran reported "mild, periodic tinnitus."  
Significantly, the evidence indicates that the veteran's 
current tinnitus manifested more than forty-nine years after 
service.  Therefore, the evidence fails to show that tinnitus 
was incurred in or aggravated during service.

Additionally, the Board notes that there is a lack of 
continuity of symptomatology.   Over the past forty-nine 
years, the veteran has not asserted any problems with 
tinnitus.  In his hearing before the Decision Review Officer, 
the veteran did note that he experienced ringing in his ear 
after being exposed to 50 mm machine gunfire in service.  The 
Board notes that while the veteran is competent to report his 
symptoms and personal observations, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The VA audio exam conducted in October 2001 reports 
that the veteran has tinnitus, but states that "the 
patient's reports of tinnitus are not considered abnormal 
within a normal population and do not seem to appear to be 
related to his [service]."  This exam is considered more 
relevant to the veteran's claim, as the examiner noted that 
he had reviewed the veteran's claims file and history prior 
to making his diagnosis.  Therefore, the Board finds the VA 
audio examinations to be more probative to resolving the 
issue of service connection for tinnitus.  In addition, since 
the examination only states that the veteran has tinnitus but 
does not relate the tinnitus to the veteran's service, this 
evidence is insufficient to create a nexus between the 
veteran's current tinnitus and service.

The Board finds that the veteran's claim for service 
connection for tinnitus cannot be granted because the veteran 
has not brought forth competent evidence of a nexus between 
the current tinnitus and service.  Again, there is a forty-
nine year gap in time between the veteran's discharge from 
service and the first objective evidence of tinnitus.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



